462 F.2d 1373
Charles WIGGINS, Petitioner-Appellant,v.S. Lamont SMITH, Warden, Georgia State Prison, Respondent-Appellee.
No. 72-1026.
United States Court of Appeals,
Fifth Circuit.
Oct. 4, 1972.

Appeal from the United States District Court for the Middle District of Georgia; J. Robert Elliott, Chief Judge.
Wayne McCormack, Asst. Professor of Law, University of Georgia, Athens, Ga., for petitioner-appellant.
Arthur K. Bolton, Atty. Gen., Harold N. Hill, Jr., Courtney Wilder Stanton, Dorothy T. Beasley, Atlanta, Ga., Daniel King, for respondent-appellee.
Before THORNBERRY, COLEMAN and INGRAHAM, Circuit Judges.
On Rehearing
PER CURIAM:


1
Pursuant to a confession of error made by respondent-appellee,1 the order of the district court is vacated in its entirety and the cause is remanded to the district court for reconsideration of all of appellant's contentions in light of the confession of error.


2
Vacated and remanded.



1
 "The writ of habeas corpus should issue as to the three life sentences presently being served by Petitioner-Appellant Charles Wiggins, since the sentences rest upon an adjudication by a State superior court without jurisdiction over the subject matter."  Brief of respondent-appellee at page 6